Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is to change the statutory rejection of 102 to 103 as there was an inadvertent mistake by examiner in regards to the title of claims 4-5, 7, 15-16, 18 and 9 and 20. The heading should have been 103 and not 102. This letter will restart the time period of the non-final action mailed on 03/02/2021. Examiner called Mr. Ramasamy on 3/18/2021 but was unable to get a hold of him. 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 10, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “means for” that is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claims 23 and 25 are rejected under 112 6th paragraph. Claim limitations “means for” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “obtaining”, “receiving”, “determining” and “performing” without reciting sufficient structure to achieve the function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 11-14, 19 and 22-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai et al (US 2018/0156624).

In regards to claim 1, 23 and 26, Bai teaches a method of operating a first device, the method comprising (Fig. 1 teaches a method of operating a vehicle and vehicle computer): 
obtaining, by the first device, environment information in proximity to the first device (0111-0112 teaches obtaining environment information in proximity to the vehicle such as intersection 102); 
receiving, by the first device, one or more communication messages from a second device, wherein the one or more communication messages include relevance criteria, wherein the relevance criteria indicates one or more devices, one or more sets of device characteristics, one or more lanes, one or more intersections or areas, one or more pedestrian paths or bicycle paths, one or more signal characteristics from the second device or any combination thereof (paragraph 0113 teaches the vehicle’s computer system 404 can communicate with nearby transceivers carried by pedestrians, bicyclist, and other vehicles to receive relevant information in regards to the intersection 102 where the vehicle is currently at or approaching); 
determining, by the first device, whether the one or more communication messages are relevant to the first device based on the relevance criteria and the environment information (paragraph 0012, 0050 and 0058 teaches communicating with nearby V2X transceivers and receiving relevant information in regards to a specific vehicle location such as intersection 102 that pertains to the current vehicle, information can include location data, pedestrian traffic, bicycle traffic, other vehicle traffic. Also see claim 5) 
performing, by the first device, an operation in response to the determination of whether the one or more communication messages are relevant to the first device (0069 teaches an automatic brake (perform an operation) of the vehicle prior to an imminent collision. Paragraph 0114 teaches based on calculation, sensed data and received data from other V2X transceivers, the computer system performs to alert the driver (perform an operation) using the vehicles display system. Paragraph 0114 also teaches To predict the nature of the potential collision event, computer system 404 displays movement of one of the group of pedestrians 138 along a trajectory indicated by direction arrow 1108 towards intersection 102).  

	Per claim 2, 13, 24 and 27, Bai teaches wherein the environment information comprises one or more images of an environment in proximity to the first device, a real-world traffic model (RTM) or any combination thereof (0035, 0045, 0068, 0076 and more specifically paragraph 0078 teaches environment information consisting of images of real-world traffic and intersections).  

	Per claim 3, 14, 25 and 28, Bai teaches obtaining one or more device characteristics corresponding to the first device (0112 teaches obtaining the current location of the vehicle); and determining whether the one or more communication messages are relevant to the first device is further based on the first device characteristics and the one or more sets of device characteristics (0112 teaches determining the current location of the vehicle and prior event data happening around the same time at the current location. 0113 teaches combining the historical data and messages from other vehicles or other V2X transceivers pertaining to the current location or intersection 102 where the vehicle is currently approaching and determining if the information is relevant based on comparison and calculation). 

	Per claim 8 and 19, Bai teaches wherein the one or more communication messages indicate one or more intentions of the second device, one or more actions to be performed or requested to be performed by the second device, or any combination thereof (0113 teaches receiving communication messages from V2X devices (second device) nearby and can determine the intention/action/movement of that device, in other words, determine if the device/user will cross the road or not).  

	Per claim 11 and 22, Bai teaches wherein the environment information comprises one or more images (0035, 0045, 0068, 0076 and more specifically paragraph 0078 teaches environment information consisting of images of real-world traffic and intersections); and wherein determining whether the one or more communication messages are relevant to the first device based on the relevance criteria and the environment information further comprises (0112 teaches determining the current location of the vehicle and prior event data happening around the same time at the current location. 0113 teaches combining the historical data and messages from other vehicles or other V2X transceivers pertaining to the current location or intersection 102 where the vehicle is currently approaching and determining if the information is relevant based on comparison and calculation): determining whether the first device is in an area indicated in the relevance criteria of the one or more communication messages based on the one or more images (0113 teaches combining the historical data and messages from other vehicles or other V2X transceivers pertaining to the current location or intersection 102 where the vehicle is currently approaching and determining if the information is relevant based on comparison and calculation. Paragraph 0063 teaches relevant images; 0076 teaches determining location based on the received images); in response to the determination that the first device is in the area indicated by the relevance criteria, determining whether the first device should perform a vehicular maneuver based on the one or more communication messages (0069 teaches an automatic brake (perform an operation) of the vehicle prior to an imminent collision. Paragraph 0114 teaches based on calculation, sensed data and received data from other V2X transceivers, the computer system performs to alert the driver (perform an operation) using the vehicles display system).
	
	In regards to claim 12, Bai in rejection of claim 1 teaches all the limitations of claim 12 except; one or more memory, one or more transceiver and one or more processor of a first device (Bai in paragraph 0048 teaches vehicle comprising of a memory, processor and paragraph 0056 teaches a transceiver). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7, 15-16 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (US 2018/0156624) in view of Foster et al (US 2010/0070145).

In regards to claim 4 and 15, Bai in rejection of claim 1 teaches communications between two vehicles and determining if a message is relevant to the other vehicle based on the location of the vehicle. But, Bai doesn’t explicitly teach transmitting an acknowledgement message to the second device, wherein the acknowledgement message indicates that the first device has received the one or more communication messages and indicates whether the one or more communication messages are relevant to the first device.  
Communicating between two nearby devices and sending an acknowledgment to consider each other a communication partner is well-known in the art. To support this, examiner will bring in Foster. 
Foster teaches vehicle to vehicle communication within a short range/proximity to each other (abstract). Foster further teaches transmitting an acknowledgement message to the second device, wherein the acknowledgement message indicates that the first device has received the one or more communication messages and indicates whether the one or more communication messages are relevant to the first device (0027 teaches receiving pertinent information in regards to the authorized vehicle and responding back with a response or acknowledgement or verification to consider the other vehicle communication partner). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Bai to use the acknowledgment method of Foster to further communicate and let the other vehicle know that your message has been received. The rationale would be so the second vehicle knows that the first vehicle has received my message and is aware of his surrounding in order to minimize collisions.  

	Per claim 5 and 16, Foster teaches determining whether the first device is to coordinate with the second device based on one or more device characteristics of the second device from the one or more sets of device characteristics and the environment information (paragraph 0007, 0015, 0021 teaches after the V2V communication has been confirmed, the vehicle are able to coordinate with each other based on the vehicle characteristic and able to avoid collision and automated and steerage of the vehicle can take place, paragraph 0082).  

	Per claim 7 and 18, Foster teaches in response to the determination that the first device is to coordinate with the second device, determining whether the first device should perform a vehicular maneuver based on the one or more communication messages (in rejection of claim 6, foster teaches V2V communication message. Paragraph 0082 teaches the vehicles are able to automatically steer in certain direction to avoid collision).  

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (US 2018/0156624) in view of WON et al (US 2015/0079946).

Per claim 9 and 20, Bai in rejection of claim 1 teaches determination that the one or more communication messages are relevant to the first device. But, Bai does not explicitly teach setting a pertinence level associated with the second device to a higher level.
However, in an analogous art, Won teaches communication between two mobile devices (abstract). Won further teaches setting a pertinence level associated with the second device to a higher level (0011 and 0014 teaches setting and regulating an importance/pertinence level associated with the second device to a higher volume or vibration). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Bai to use the method of WON to set an importance level to the notification received from a second device. The motivation would be to not miss an important message or notification from a pertinent device in order to minimize the risk of collision.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fields et al (US 10106083) abstract teaches V2V communication between vehicles to avoid collision.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685